Title: From John Adams to Mercy Otis Warren, 6 May 1785
From: Adams, John
To: Warren, Mercy Otis


          
            Madam
            Auteuil May 6. 1785
          
          My Son would go home, very improperly without a Letter to Mrs Warren, whose Virtues and Accomplishments his Father has so long admired.
          The Time is at length come in which the United States of America are to have a Minister at the Court of Great Britain. a time foretold by the Prophets and Seers, and Dreamers of Dreams but never, untill very lately Stedfastly believed by any to be so near at hand. it is much to be wished that they could have had one, to general Satisfaction in America, and more respectable in many Points than the Person on whom the lot has fallen. it is Fortune, and Figure, Birth & Grace Titles and Ribbons that make Impressions on Courtiers, and Succeeds with the fair, as they Say. This is true in a Sense. But how do they Succeed? Why to be earnestly courted to every Ball, every Entertainment, every Horse Race and Gaming Table, and perhaps to receive certain others Favours which shall be nameless. but all this at the Expence of incessant Fatigue, and Chagrin, to the consumption of all his Time and an Inattention to Business and neglect of all his Duties. this is a Success of which our Country has no Occasion, and for which her humble Minister has no Ambition. He has not the less Reason however to wish that he had more Advantages, and better qualifications for the Service, and above all that he had firmer Health, and better Spirits, Since he will probably meet with enough to try the strongest Nerves. if you consider the Groups upon Groups of Tories and Refugees in that Country in the Variety of their shapes and shades of their Colours, the Numbers of Emmissaries from other Parts of Europe, the Concourse of unexceptionable Americans, the impassioned English Scotch and Irish, all watching his Motions and most of them wishing and contriving his Fall whatever lustre in the Eyes of some People there may be in the Feather of being the first Minister to England, You Madam will easily see, that his Situation is more to be dreaded and pitied than envied. All this however does not distress him. His Age is too far advanced and his Character too fixed, to have any Apprehension of being drawn into any intentional Fault or imposed on to betray the Interest of his Constituents. He will therefore have no Penalties to apprehend but the loss of his Place, and to this Idea he is perfectly reconciled.
          When shall I have the Pleasure to hear again of my Friend Warren in public? his Retreat has been a great Mortification and misfortune to me. Yet I cannot blame him, for I catch myself wishing myself on the next Hill, half a dozen times in a day. I hope however to hear by some of the next opportunities that he is again called to the Service of his Country.— I am anxious to know if Mr Dana is to be again in publick at home or abroad. I hope he will not be Suffered to retire too. Our Country has not Such Characters to Spare from her most important Employments.
          I promise myself from Mr Gerrys Attendance in Congress, all those changes for the better in the Management of the general Affairs of the Union, which I have often Seen proceed from the Clearness of his Head and the Goodness of his Heart.
          I know of Scarcely any Man of more Address, more Industry or Perseverance. He never appeared in Congress without a great Influence. He deserves to stand higher in the Estimation of the Massachusetts, than he has appeared to me at this distance to stand. He has merited more of that State than I am afraid they know of.
          But I am wandering into Speculations which may be Suspected of Impertinence. be pleased to present my best Respects to Mr Warren, and believe me with / the greatest esteem, Madam Your / most obedient servant
          
            John Adams
          
        